UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5092


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONNIE DIXON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-00441-F-1)


Submitted:   March 18, 2011                 Decided:   March 24, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E.B. Holding, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnie    Dixon,        who     was        sentenced      to     five    years’

probation after pleading guilty in 2005 to failure to pay child

support, in violation of 18 U.S.C. § 228(a)(3) (2006), appeals

the     district      court’s         judgment       revoking      his        probation      and

sentencing him to twenty-four months in prison.                                Dixon argues

that    his    sentence        is   plainly         unreasonable        because:       (i)   the

district court failed to respond to his request for a reduction

in     his    monthly    child        support       amount      based     on    his    alleged

inability       to    pay;      and     (ii)        his    variant      sentence       “lacked

sufficiently compelling support.”                         Finding no error, we affirm

the district court’s judgment.

               Upon a finding of a probation violation, the district

court may revoke probation and resentence the defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d

505,    507    (4th     Cir.    1997).         This       court   “review[s]       probation

revocation       sentences,           like      supervised         release        revocation

sentences,      to    determine         if   they         are   plainly       unreasonable.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

The court first considers whether the sentence is unreasonable.

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).

This court, in determining reasonableness, follows generally the

procedural and substantive considerations employed in reviewing

                                                2
original sentences.         Id.    However, “[t]his initial inquiry takes

a more deferential appellate posture concerning issues of fact

and the exercise of discretion than reasonableness review for

[G]uidelines sentences.”            Moulden, 478 F.3d at 656 (internal

quotation marks omitted).

            The    district       court’s       discretion      is    not    unlimited,

however.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     For    instance,       the   district       court    commits      procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                          Although "[a]

court    need    not   be   as    detailed      or     specific      when   imposing   a

revocation      sentence     as    it   must      be     when     imposing    a    post-

conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed."                   Thompson, 595 F.3d at 547

(internal quotation marks omitted).                     The district judge also

must “set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                           United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).

            Although        the    court        generally       reviews       preserved

sentencing errors for an abuse of discretion, reversing only if

an error is not harmless, this court will review a procedural

                                            3
sentencing error raised for the first time on appeal for plain

error.     See United States v. Lynn, 592 F.3d 572, 575-79 (4th

Cir. 2010).      We have reviewed the record and conclude that the

district court committed no error, plain or otherwise, when it

imposed    Dixon’s    twenty-four-month          sentence.        Accordingly,   we

conclude    that   Dixon’s    sentence      is    not    plainly    unreasonable.

Moulden, 478 F.3d at 656.

            We   thus   affirm   the    district        court’s    judgment.      We

dispense    with     oral    argument    because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4